Exhibit 10.1
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE


This Settlement Agreement and Mutual Release (the “Settlement Agreement”) is
made and entered into as of December 31, 2009 by and between Clark Holdings,
Inc. f/k/a Global Logistics Acquisition Corporation (“Clark”), The Clark Group,
Inc. (“Clark Group”), Donald G. McInnes, Gregory E. Burns, Brian Bowers, Edward
W. Cook, Maurice Levy, Charles H. “Skip” Fischer III, Brian Gillen, Stephen M.
Spritzer,1 on the one hand, and Charles C. Anderson, Jr., or in his absence Jay
Maier, as representative of the sellers of the capital stock of Clark Group (the
“Representative”), Cherokee Capital Management, LLC (“Cherokee”), Joel R.
Anderson, Charles C. Anderson, Jr., Delaware ESBT for Charles C. Anderson, Jr.,
Terry C. Anderson, Clyde B. Anderson, Harold M. Anderson, Charles C. Anderson
III, Frank Stockard, Bill Lardie, Jay Maier, Delaware ESBT for Jay Maier, David
Gillis, John Barry and Timothy Teagan,2 on the other hand. The parties hereto
are sometimes collectively referred to herein as the “Parties” and are sometimes
individually referred to herein as a “Party.”


WHEREAS, Clark, Clark Group and the Sellers are parties to a Stock Purchase
Agreement dated as of May 18, 2007, as amended November 1, 2007, (the “Stock
Purchase Agreement”), pursuant to which Sellers sold and Clark purchased the
capital stock of the Clark Group;


WHEREAS, Clark, the Representative and Continental Stock Transfer & Trust
Company (the “Escrow Agent”) are parties to an Escrow Agreement, dated as of
February 12, 2008 (the “Escrow Agreement”), pursuant to which a portion of the
purchase price paid by Clark to Sellers pursuant to the Stock Purchase Agreement
was placed in an escrow account (the “Escrow Fund”);


WHEREAS, a dispute has arisen regarding, among other things, how the remaining
funds in the Escrow Fund are to be distributed;


WHEREAS, on or about March 18, 2009, the Representative filed a Demand for
Arbitration against Clark with the American Arbitration Association; No. 14 148
Y 00499 09 (the “Arbitration”);


WHEREAS, on or about April 15, 2009, Clark answered the Representative’s Demand
for Arbitration and filed a Counterclaim against Representative in the
Arbitration;


WHEREAS, on or about August 11, 2009, Clark filed a notice of claim with the
Escrow Agent and on or about September 8, 2009, the Representative filed a
counter-notice;


WHEREAS, as of December 28, 2009, the Escrow Fund contains a total of
$5,051,893.25;
 
 

--------------------------------------------------------------------------------

1 Clark, Clark Group, Donald G. McInnes, Gregory E. Burns, Brian Bowers, Edward
W. Cook, Maurice Levy, Charles H. “Skip” Fischer III, Brian Gillen, Stephen M.
Spritzer, are sometimes collectively referred to as the “Clark Parties.”
 
2 Joel R. Anderson, Charles C. Anderson, Jr., Delaware ESBT for Charles C.
Anderson, Jr., Terry C. Anderson, Clyde B. Anderson, Harold M. Anderson, Charles
C. Anderson III, Frank Stockard, Bill Lardie, Jay Maier, Delaware ESBT for Jay
Maier, David Gillis, John Barry and Timothy Teagan are sometimes collectively
referred to as the “Sellers.”  The Representative, Cherokee and the Sellers are
sometimes collectively referred to as the “Selling Parties.”
 
Clark Group Settlement Agreement and Release
Page 1 of 8
 

--------------------------------------------------------------------------------

 
 


WHEREAS, without admitting or determining liability, solely to compromise and
settle all disputes and potential disputes, and to avoid further and protracted
negotiations, expense and delay, the Parties mutually desire to enter into this
Settlement Agreement.


NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants, promises, and undertakings set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed as follows:


1.           Recitals.  The foregoing Recitals are incorporated herein by
reference.
 
2.           Actions by the Parties.
 
 
(a)
Release of Escrow Funds.  Contemporaneous with the execution of this Settlement
Agreement by all Parties, Clark and the Representative shall execute and deliver
to the Escrow Agent  a Mutually Agreed Distribution of Escrow Funds Certificate
(the “Escrow Certificate”), a copy of which is attached hereto as Exhibit 1,
instructing the Escrow Agent to release $3,763,660.47 to Sellers and
$1,288,232.78 to Clark.

 
 
(b)
Dismissal of Arbitration.  Immediately following the execution of this
Settlement Agreement by all Parties, the Parties through their respective
counsel shall execute and file an Agreed Order of Dismissal, a copy of which is
attached hereto as Exhibit 2, dismissing the Arbitration with prejudice.

 
3.           Mutual Release and Waiver of Claims.
 
 
(a)
Releases by Clark Parties.  Except for the obligations contained in this
Settlement Agreement and those noted in Subparagraph 3(c) below, each of the
Clark Parties, in their respective individual, representative, trustee and/or
fiduciary capacities, forever releases and discharges each of the Selling
Parties, in their respective individual, representative, trustee and/or
fiduciary capacities, and all of their respective heirs, executors,
administrators, assigns, officers, directors, members, employees, agents,
attorneys, divisions, parents, affiliates, subsidiaries and related companies of
and from any and all claims, demands, suits, damages, sums of money, expenses,
costs, actions, causes of action, accounts, reckonings, controversies, bonds,
bills, specialties, contracts, covenants, agreements, promises, variances,
trespasses, judgments, extents, executions, undertakings, debts, dues,
attorneys’ fees, obligations and liabilities of any nature, whatsoever, known or
unknown, in law or in equity, which the Clark Parties or any of their respective
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, shall or may, have for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of time to the present.

 
 
Clark Group Settlement Agreement and Release
Page 2 of 8
 

--------------------------------------------------------------------------------

 
 
 
(b)
Releases by Selling Parties.  Except for the obligations contained in this
Settlement Agreement and those noted in Subparagraph 3(c) below, each of the
Selling Parties, in their respective individual, representative, trustee and/or
derivative capacities, forever releases and discharges each of the Clark
Parties, in their respective individual, representative, trustee and/or
fiduciary capacities, and all of their respective heirs, executors,
administrators, assigns, officers, directors, members, employees, agents,
attorneys, divisions, parents, affiliates, subsidiaries and related companies of
and from any and all claims, demands, suits, damages, sums of money, expenses,
costs, actions, causes of action, accounts, reckonings, controversies, bonds,
bills, specialties, contracts, covenants, agreements, promises, variances,
trespasses, judgments, extents, executions, undertakings, debts, dues,
attorneys’ fees, obligations and liabilities of any nature, whatsoever, known or
unknown, in law or in equity, which the Selling Parties or any of their
respective heirs, executors, administrators, successors or assigns ever had, now
have or hereafter can, shall or may, have for, upon, or by reason of any matter,
cause or thing whatsoever from the beginning of time to the present.



(c)           Matters not Released.


 
(1)
Individual Agreements.  Notwithstanding the foregoing, nothing herein is
intended to or should be construed as limiting or otherwise altering the rights
or obligations any Party has or may have as a result of its being a party to any
of the following agreements:



 
(i)
Employment Agreement, dated as of January 1, 1998, between David Gillis and The
Clark Group, Inc., including but not limited to the Confidentiality Agreement
executed by David Gillis in favor of The Clark Group, Inc. and referenced as
Exhibit C thereto;



 
(ii)
Separation Agreement and General Release between The Clark Group, Inc., its
parent, subsidiaries, affiliates, successors, assigns, owners and agents
(collectively "the Company") and John Barry (“Barry”), dated as of May 27, 2008,
including but not limited to all incorporated continuing obligations arising
under the Employment Agreement between the Clark Group and Barry dated January
1, 1998, and the Confidentiality Agreement executed by Barry in favor of the
Clark Group dated April 17, 1998;

 
Clark Group Settlement Agreement and Release
Page 3 of 8
 

--------------------------------------------------------------------------------

 
 
 
(iii)
Confidential Separation Agreement and General Release, dated as of October 21,
2009, between Timothy Teagan (“Teagan”) and The Clark Group, Inc., its
subsidiaries and affiliated entities;



 
(iv)
Independent Consulting Agreement, dated as of October 21, 2009, between Teagan
and The Clark Group, Inc.; and



 
(v)
Continuing and Post-employment obligations arising under the Employment
Agreement dated January 1, 1998 between Teagan and The Clark Group, Inc. and the
Confidentiality Agreement executed by Teagan dated February 28, 1995.



 
(2)
Stock Purchase Agreement.  Notwithstanding the foregoing, nothing herein is
intended to or should be construed as limiting or otherwise altering the rights
or obligations any Party has or may have under Sections 1.12 (Certain Seller
Matters); 5.6(a) (Confidentiality; Access to Information); 5.20 (Noncompete;
Nonsolicit; Nonhire); 5.23 (Books & Records); Article IX (Defined Terms) of the
Stock Purchase Agreement to the extent said defined terms are pertinent to
Sections 1.12, 5.6(a) 5.20 and 5.23 and Article X of the Stock Purchase
Agreement; and Article X (General Provisions) of the Stock Purchase Agreement,
except that Section 10.12 (Arbitration) shall apply only to disputes that may
arise under the aforesaid provisions of the Stock Purchase Agreement and not to
any disputes that may arise under this Settlement Agreement.  To the extent any
provision of the Stock Purchase Agreement is in conflict with the terms of this
Settlement Agreement, the provisions of this Settlement Agreement shall control.



 
(3)
Acknowledgement of No Claims.  Each Party represents and warrants that, as of
the date of this Settlement Agreement, it does not know or have reason to
believe that any other Party has committed or is committing a breach of any of
the agreements referenced in Subparagraph 3(c)(1) or any of the sections of the
Stock Purchase Agreement referenced in Subparagraph 3(c)(2).

 
Clark Group Settlement Agreement and Release
Page 4 of 8
 

--------------------------------------------------------------------------------

 
 
4.           Representations, Warranties, and Covenants.
 
(a)           The Parties hereby represent, warrant, and covenant that they have
full authority and ability to execute, deliver, and perform this Settlement
Agreement.


(b)           The Parties hereby represent, warrant, and covenant that this
Settlement Agreement constitutes the legal, valid, and binding obligation of the
Parties.


5.           Attorneys’ Fees and Costs.  The Parties agree to bear their
respective attorneys’ fees, costs, and expenses with respect to this
matter.  All administrative fees from the American Arbitration Association
concerning the Arbitration or fees from the Arbitrator or Mediator shall be paid
½ by Clark and ½ by Sellers.  Notwithstanding the foregoing, in the event of a
dispute arising out of or related to the terms of Settlement Agreement, the
prevailing Party shall recover all costs related thereto, including, but not
limited to, reasonable attorneys' fees and litigation expenses.


6.           Entire Agreement; Amendment & Waiver in Writing.  This Settlement
Agreement and any exhibit hereto constitutes the entire agreement among the
Parties and all oral discussions, prior agreements (except as specifically
provided for in Section 3(c) above) and negotiations among the Parties are
merged herein and are superseded by this Settlement Agreement.  The Parties each
acknowledge that they have not executed this Settlement Agreement in reliance on
any promise, representation or warranty which is not contained herein.  No
provision of this Settlement Agreement shall be amended or waived except by a
statement in writing signed by the Party against which enforcement of the
amendment or waiver is sought.


7.           Construction.  This Settlement Agreement  has been jointly and
fairly negotiated.  The language of this Settlement Agreement shall be construed
as a whole according to its fair meaning and not strictly for or against any
Party.


8.           Choice of Law; Forum Selection.  This Settlement Agreement shall be
governed by and construed in accordance with the laws of the state of New York
without regard to choice of law principles.  All actions, suits, or other
proceedings with respect to this Settlement Agreement shall be brought
exclusively in the United States District Court for the Eastern District of
Pennsylvania.


9.           Counterparts.  This Settlement Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A signature page hereto
may be signed in the original and delivered by facsimile or electronic mail to
the other party shall constitute effective execution and delivery of this
Settlement Agreement.
 
Clark Group Settlement Agreement and Release
Page 5 of 8
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have caused this Settlement Agreement and Mutual
Release to be executed by themselves or their duly authorized representative as
of the day and year first written above.
 
 

By:  
/s/ Gregory Burns
        Its:  
Chief Executive Officer
              The Clark Group, Inc.         By:  
/s/ Charles H. Fischer III
        Its:  
President
 

 
 
/s/ Donald G. McInnes
 
Donald G. McInnes
         
/s/ Gregory E. Burns
 
Gregory E. Burns
         
/s/ Brian Bowers
 
Brian Bowers
         
/s/ Edward W. Cook
 
Edward W. Cook
         
/s/ Maurice Levy
 
Maurice Levy
         
/s/ Charles H. Fischer III
 
Charles H. “Skip” Fischer III
         
/s/ Brian Gillen
 
Brian Gillen
         
/s/ Stephen M. Spritzer
 
Stephen M. Spritzer
 

 
Clark Group Settlement Agreement and Release
Page 6 of 8
 

--------------------------------------------------------------------------------

 
 

Representative         By:  
/s/ Charles C. Anderson, Jr.
              Cherokee Capital Management, LLC         By:  
/s/ Jay Maier
        Its:  
Vice President
 

 
 
/s/ Joel R. Anderson
 
Joel R. Anderson
         
/s/ Charles C. Anderson, Jr.
 
Charles C. Anderson, Jr.
 

 
 
 

Delaware ESBT for Charles C. Anderson, Jr.         By:  
/s/ Earl L. Weaver, Jr.
        Its:  
Vice President
 

 
 
/s/ Terry C. Anderson
 
Terry C. Anderson
         
/s/ Clyde B. Anderson
 
Clyde B. Anderson
         
/s/ Harold M. Anderson
 
Harold M. Anderson
         
/s/ Charles C. Anderson III
 
Charles C. Anderson III
 

 
Clark Group Settlement Agreement and Release
Page 7 of 8
 

--------------------------------------------------------------------------------

 
 
/s/ Frank Stockard
 
Frank Stockard
         
/s/ Bill Lardie
 
Bill Lardie
         
/s/ Jay Maier
 
Jay Maier
 

 

Delaware ESBT for Jay Maier         By:  
/s/ Bonnie G. Maier
        Its:  
Trustee
 

 
 
/s/ David Gillis
 
David Gillis
         
/s/ John Barry
 
John Barry
         
/s/ Timothy Teagan
 
Timothy Teagan
     

 
Clark Group Settlement Agreement and Release
Page 8 of 8
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1
 
MUTUALLY AGREED DISTRIBUTION OF ESCROW FUNDS CERTIFICATE
 
TO:
Continental Stock Transfer & Trust Co
17 Battery Place
8th Floor
New York, New York 10004

Att:
Frank D. Paolo, CFO
Cynthia Jordan
Sally Omrow

 
This Certificate is issued pursuant to that certain Escrow Agreement, dated as
of February 12, 2008, among Global Logistics Acquisition Corporation, a Delaware
corporation (‘‘Purchaser’’), the Sellers listed on the signature page thereto
(‘‘Sellers’’), Charles C. Anderson, Jr. or, in his absence, Jay Maier, as
Representative of the Sellers (the ‘‘Representative’’) and you, as Escrow Agent
(the ‘‘Escrow Agreement’’). Capitalized terms used but not otherwise defined in
this Certificate shall have the meanings ascribed to them in the Escrow
Agreement.
 
Purchaser has previously issued to you two Claim Certificates dated February 9,
2009 and August 11, 2009, pursuant to which it claimed that it had a good faith
belief that it was entitled to the entire Escrow Principal pursuant to the terms
of the Escrow Agreement by virtue of an Indemnity Claim arising under the
Purchase Agreement. The matters giving rise to such Claim Certificate have been
the subject of settlement negotiations between Purchaser and the Sellers, and
such parties have now settled such matters pursuant to a mutually satisfactory
settlement agreement.
 
Accordingly, you are hereby instructed to distribute immediately $1,288,232.78
from the Escrow Principal to Purchaser by wire transfer of immediately available
funds to the following account:
 
Bank: 
 
Account: 
 
Routing Number: 
 
And you are further instructed to distribute immediately $3,763,660.47 to the
Representative by wire transfer of immediately available funds to the following
account:
 
Bank:
 
Account:
 
Routing Number:
 
Dated: December 31, 2009
 
 
 

--------------------------------------------------------------------------------

 
 

  PURCHASER:           GLOBAL LOGISTICS ACQUISITION CORPORATION          
 
By:
      Name:       Title: Authorized Signatory          

 
 

  THE REPRESENTATIVE:        
 
By:
      Name:       Title: Representative          

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
AMERICAN ARBITRATION ASSOCIATION
 
x
 
     
:
   
CHARLES C. ANDERSON, JR., or, in his absence,
:
Arb. No. 14 148 Y 00499 09
 
JAY MAIER, as representative of a group of sellers
:
   
of the capital stock of The Clark Group, Inc.,
:
   

:
 
   
Claimant,
:
AGREED ORDER
 
 
:
OF DISMISSAL WITH
 
and
:
PREJUDICE
 
 
:
 
 

CLARK HOLDINGS, INC., f/k/a GLOBAL
:
 
LOGISTICS ACQUISITION CORPORATION, as
:
 
the purchaser of the capital stock of The Clark
:
 
Group, Inc.,
:
 

 
:
 
 
Respondent.
:
 
 
x
 
   

 
 
Pursuant to the agreement of the parties, as evidenced by the signatures of
counsel below, it is hereby agreed that the Arbitration and all claims and
counterclaims asserted therein should be dismissed with prejudice with each
party bearing its own costs, expenses and attorneys’ fees. All administrative
fees from the American Arbitration Association concerning the Arbitration or
from the Arbitrator shall be paid ½ by Claimant and ½ by Respondent.
 
It is so ORDERED, this ___ day of __________________, 20____.






 

        Stephen Armstrong     American Arbitration Association Arbitrator  

 
 
 

--------------------------------------------------------------------------------

 




APPROVED FOR ENTRY:






____________________________________
Samuel P. Funk
John L. Farringer IV
Sherrard & Roe, PLC
424 Church Street, Suite 2000
Nashville, Tennessee 37219
(615) 742-4200
sfunk@sherrardroe.com
jfarringer@sherrardroe.com




____________________________________
Nancy Sills
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
nsills@graubard.com


 
 

--------------------------------------------------------------------------------

 

